MEMORANDUM OPINION
                                        No. 04-10-00061-CV

               IN THE INTEREST OF J.J.L., J.M.L., L.M.E., G.X.E., Jr., and M.A.E.

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-PA-00463
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 9, 2011

AFFIRMED

           This is an appeal from the trial court’s termination of appellant’s parental rights. See

TEX. FAM. CODE ANN. § 161.001(1)(D), (E), (N), (O), (2) (Vernon 2002). After the record from

the trial on the merits was filed, appellant’s court-appointed attorney filed a brief containing a

professional evaluation of the record and demonstrating that there are no arguable grounds to be

advanced. Counsel concludes that the appeal is without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL
21157944, at * 4 (Tex. App.—San Antonio May 21, 2003, no pet.) (applying Anders procedure

in appeal from termination of parental rights). Counsel provided appellant with a copy of the
                                                                                   04-10-00061-CV


brief. Appellant was informed of her right to review the record and advised of her right to file a

pro se brief. Appellant has not filed a brief.

       After reviewing the record, we agree that the appeal is frivolous and without merit. The

judgment of the trial court is affirmed. We GRANT counsel’s motion to withdraw. Nichols v.

State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d
176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).




                                                  Sandee Bryan Marion, Justice




                                                 -2-